DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. ( US Pat.10,505,778).
In claims 1,6,7 Kim et al. discloses a user equipment in a wireless communication system in which communication is performed using an anchor carrier and a different carrier from the anchor carrier, the user equipment being an NB-IoT terminal ( see col.27; lines 60 to col.28; lines 17; the UE is IOT device operates in narrow band  of 180 KHz. In fig.12; col.31; line 65 to col.32; line 12; a transition of a UE from an anchor carrier to a data carrier based on basic system information), 
the user equipment comprising: a transmission and reception unit that performs transmission and reception of a message in a random access procedure with a radio base station (see fig.14; col.41; lines 10-20 and col.42; lines 30-40; a UE 10 includes an 
In claim 2, Kim et al. discloses wherein NPBCH, NPSS and NSSS are not received in the different carrier ( col.32; lines 5-8; nSS/nPBCH is not transmitted in data carrier). 
In claims 4,9,10 Kim et al. discloses wherein the control unit configures the different carrier at a given timing in the random access procedure ( see col.34; lines 23-30; the NB-IOT UE is scheduled via the anchor carrier to receive the data carrier at a predetermined time interval indicated by the eNb).
In claims 3,8 Kim et al. discloses wherein the transmission and reception unit receives system information from the radio base station ( see col.13; lines 19-35; the Ue receives system information SIB through broadcast channel from the eNB), and the control unit configures the different carrier from a plurality of bands set by the system information (see col.33; lines 43- the NB-IOT UE acquires data carrier through 
In claims 5,11,12,13 Kim et al. discloses  the user equipment wherein the control unit makes transition of a usage band from the anchor carrier to the different carrier at any one of timings (see col.34; lines 23-30; the NB-IOT UE is scheduled via the anchor carrier to receive the data carrier at a predetermined time interval indicated by the eNb) including after transmission of a random access preamble ( see col.14; lines 5-45;  step 1: PRACH preamble from the UE to eNB), after reception of a random access response ( see col.14; lines 5-45; step 2: Random access response via PDCCH from eNB), after transmission of Message 3 (see col.14; lines 35-45; step 3; and col.15; lines 1-10; message 3 via PUSCH from UE to eNb to perform uplink transmission  according to resource allocation in the RAR), after reception of an acknowledgement (ACK) signal with respect to Message 3, after transmission of Message 4 (see col.14; lines 35-45; step 4 and col.15; lines 1-10: after the message 3, UE receives ACK corresponding to the message 3), and after RRC connection (see col.14; lines 12-15; after performing PRACH procedure, the UE performs PDCCH/PDSCH reception and PUSCH/PUCCH transmission).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagata et al. ( US Pat.9,629,162);
Papasakellariou et al. (US Pub.2016/0050667);
Chung et al. (US Pat.8,824,389).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH N NGUYEN/Primary Examiner, Art Unit 2413